Citation Nr: 1700312	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  08-16 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, include as secondary to service-connected posttraumatic stress disorder (PTSD) or as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2007 and August 2008 rating decisions of the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In April 2012, December 2013, and April 2014, the Board remanded the issue of service connection for hypertension to the RO for additional evidentiary development.  In a December 2015 Decision, the Board denied the Veteran's claim.  He appealed to the United States Court of Appeals for Veterans' Claims (Court), who in a September 2016 Order, remanded the matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to service connection for hypertension, which he has argued was either caused or permanently aggravated by his service connected PTSD.  In the alternative, he has proposed that exposure to Agent Orange or other herbicides in service caused his current hypertension.  

In July 2012, the Veteran was afforded a VA medical examination of his hypertension.  He reported that he was diagnosed with hypertension in 1981, and then started on medications to treat the hypertension.  He indicated that he continues on daily medications to treat hypertension.  It was noted that he also was on medications to treat PTSD, insomnia, mood disorder, and panic disorder with panic attacks.  He stated that he checks his blood pressure at home.  He reported that it is well-controlled during the day; however, he indicated that he has nightmares, and that on awakening from these nightmares, his systolic pressure is 180 to 200.

The examiner opined that it is less likely than not that the Veteran's hypertension is caused or aggravated by his PTSD; however, her rationale only addressed the issue of causation.  She also opined that his hypertension was not caused by his Agent Orange exposure, but appeared to provide no real rationale for this conclusion, other than noting that hypertension is not a disability for which service connection can be granted on a presumptive basis due to herbicide exposure.  

Following this examination, the Veteran submitted a 2008 internet article in which a psychiatrist indicated that PTSD can lead to or worsen medical problems, including high blood pressure and heart disease.  The Veteran also submitted a description of a medical journal article which noted that individuals with PTSD have higher rates of hypertension and cardiovascular disease.  

Additionally, in March 2014, the Veteran's wife wrote that his hypertension is controlled with medication, except during attacks of PTSD that occur two to four times a week.  She reported that during these attacks, his blood pressure becomes very high.

The Board remanded the Veteran's claim for an addendum medical opinion that addressed the additional evidence submitted by the Veteran.

In April 2014, the examiner again concluded that it is less likely than not that the Veteran's hypertension is proximately due to, the result of, or aggravated by his PTSD.  As rational, she stated that "[t]he preponderance of available medical evidence and expertise does not support the above claims.  There is no clinical correlation-nexus between hypertension and [service connected] PTSD."  However, the Board notes that the statement that there is no correlation between hypertension and PTSD appears to be false in light of the evidence presented by the Veteran, which shows that those with PTSD are more likely to have diagnoses of hypertension and cardiovascular disease.  While the Board acknowledges that correlation is not the same as causation, the references submitted by the Veteran, as well as lay testimony from both the Veteran and his spouse that his blood pressure increases during exacerbations of his service connected PTSD, at least indirectly support his argument that his PTSD either caused or permanently aggravated his hypertension.  The examiner, however, failed to discuss this favorable evidence.  Accordingly, the Board finds the examiner's opinion is inadequate regarding the relationship between the Veteran's hypertension and PTSD and a new VA medical opinion is required to address this issue  

The examiner also opined that it is less likely than not that the Veteran's Agent Orange exposure caused his hypertension.  She indicated that the greater weight of medical evidence and knowledge was against such a relationship.  She also noted that the Veteran had normal blood pressure on separation from service, and had multiple other risk factors for hypertension, including family history, obesity, and dyslipidemia.  It appears she may have been attempting to argue that because the Veteran has so many known risk factors for hypertension, these factors are the most likely cause of his current disability, rather than some other factor, such as herbicide exposure.  However, she unfortunately never makes this argument explicit.  Accordingly, since the Board is already remanding this matter for a new VA medical opinion, the examiner is also asked to opine whether it is at least as likely as not the Veteran's herbicide exposure caused or permanently aggravated his hypertension.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a new VA examination of his hypertension.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension had onset in service or was caused or permanently aggravated (worsened) by the Veteran's active military service, to include whether his hypertension was caused or permanently aggravated by his service connected PTSD or by exposure to herbicides such as Agent Orange. 

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

